DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 26, 2021 has been entered.
This Office Action is also in response to applicant’s amendment filed on May 20, 2021, which has been entered into the file.  
By this amendment, the applicant has amended claims 1, 8, 14, 21, 28, 30 and 32.  
Claims 1, 3-5, 7-14, 18-21, 23, 28, 30 and 32 remain pending in this application.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “each optical zone extending longitudinally in a length direction” (i.e. the longitudinal and length direction are not shown), and the “longitudinal axis of the or respective zone” recited in amended claims 1, 21, 28, 30 and 32.   must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
Claim 14 has been amended to include the phrase “varying displacement function which defines the said property defining the edge or boundary of the or the respective ripple zone … displacement functions which defining properties of the respective rippled zone … consisting the following properties … optical reflectivity of the material …, optical absorptivity of the material…, refractive index of the material …, diffractive and/or refractive relief height … diffractive and/or refractive relief depth” that is confusing and indefinite.  According to Figures 10(b) and 10(c), (the elected species), the rippled zones are defined by actual physical rippled structure.  Claim 1 also specifically claims the ripples in the edges or boundaries having an amplitude relative to a central line of the zone.  It is not clear how the physical ripple of the boundary is capable of being formed by “displacing” the reflectivity, absorptive or the refractive index of the material of the rippled zone?   By having different reflectivity, absorptive or refractive index will not be able to formed physical ripple with physical shape.  The claim is not enabling by the specification. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 7-14, 18-21, 23, 28, 30 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 21, 28, 30 and 32 have been amended to include the phrase “each said optical zone extending longitudinally in a length direction thereof”, and the phrase “the ripples in the said one or both edges or boundaries each having an amplitude relative to a central line or longitudinal axis of the or the respective zone” that are confusing and indefinite.  It is not clear how to define the “longitudinal”, “length direction” and the “longitudinal axis”.   “Longitudinal” by dictionary definition means “running lengthwise rather than across”.  Conventionally “longitudinal axis” is referred to axis running down the center of the body perpendicular to the transverse plane.   According to the definition then the longitudinal axis is the axis running down the center of the optical element.  However according to Figures 10(a) to 10(c), the specification fails to give the positive support for the optical zone to extend longitudinally and the ripples do not have amplitude relative to the longitudinal axis.  The scopes of the claims therefore are not clear.  For the purpose of examination, and in light of Figure 10(a) to 10(c), the “longitudinal”, “length direction” and “longitudinal axis” are being interpreted as center line of each zone.  However proper correction and clarification are required.  
Claim 14 has been amended to include the phrase “varying displacement function which defines the said property defining the edge or boundary of the or the respective ripple zone … displacement functions which defining properties of the respective rippled zone … consisting the following properties … optical reflectivity of the material …, optical absorptivity of the material…, refractive index of the material …, diffractive and/or refractive relief height … 
 Furthermore, it is not clear what is the difference between “relief height” and “relief depth”?  The scopes of the claims are unclear.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-5, 7-14, 18, 21, 23, 28, 30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent issued to Fujii et al (PN. 9,709,820) in view of patent issued to Hatakoshi et al (PN. 5,978,139).
Claim 1 has been amended to necessitate the new grounds of rejections.  
Fujii et al teaches a Fresnel lens serves as the optical element having a zonal structure comprising a plurality of diffractive and/or refractive optical zones (please see Figures 1 and 3), 
This reference meets all the limitations of the claims.  
With regard to the amended phrase “and wherein the or the respective said noise introducing zonal displacement rippled feature acts as chromatic homogenizing noise-introducing zonal displacement rippled feature”, recited in claims 1 and 21 and the amended phrase “the said ripples constituting the or the respective said noise-introducing zonal displacement rippled feature act as a chromatic homogenizing noise-introducing zonal displacement rippled features” recited in claims 28, 30 and 32,  the “independently formed edges or boundaries rippled” implicitly would constitute the claimed “chromatic homogenizing noise-introducing zonal displacement rippled features”.   Furthermore, it is known well known in the art and as evidence by Hatakoshi et al wherein for Fresnel zone lens, the radius of the respective ), (please see Equation 7, column 6 of Hatakoshi et al).  This means for the mth ring-zone, the noise-introducing zonal displacement features that have a variation in radius, (please see Figures 7A and 7B of Hatakoshi et al and Figures 1 and 3 of Fujii et al) would allow a broader range of wavelengths be modulated by the zone, (as comparing to a single wavelength corresponding to single radius for optical zone with no radius variation).  In addition, based on the fundamental properties of zone plate, the radius of the zone relates to the wavelength and focal length as follows: rm = (m**f)1/2, or for focal length at indefinite that rm = ((m)2 + 2m(nh))1/2  with rm being radius of m-the zone,  being the wavelength and f being the focal length, n being the refractive index and h being the thickness.  This means for different radius of the zone, such as the rippled or displacement of the boundaries of the zones, different wavelength of the light can be focused at the same focal length, which reduces the chromatic aberration and therefore enhance the chromatic homogeneity.  The noise-introducing displacement features with the edges or boundaries rippled therefore will allow more wavelengths of the light be modulated, focused at the same focal length and would therefore have chromatic homogenizing function to reduce chromatic aberration.  
With regard to claim 21, the method for forming the optical element with the zonal structure is implicitly included in the disclosure.
With regard to claim 28, the preamble phrase “a method of homogenizing light passing thorough and/or reflected from an optical element having the zonal structure”, only states the purpose and intended use of the invention that is not regarded as the limitations to the claim., (please see MPEP 2111.02). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex 
With regard to claim 30, the preamble phrase “a method of suppressing or reducing chromatic aberration in the passage of non-monochromatic light through and/or reflected from an optical element having a zonal structure”, only states the purpose and intended use of the invention that is not regarded as the limitations to the claim., (please see MPEP 211E02). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Madham, 2 USPQ2d 1647 (1987). Non-monochromatic light certainly passes through and/or reflected the optical element as shown in Figure 7A.
With regard to claim 32, the preamble phrase “a method of modifying the angular and/or intensity characteristics of light passing through and/or reflected from an optical element having a zonal structure”, only states the purpose and intended use of the invention that is not regarded as the limitations to the claim., (please see MPEP 2111.02). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Madham, 2 USPQ2d 1647 (1987). Non-monochromatic light certainly passes through and/or reflected the optical element as shown in Figure 7A.
With regard to claims 3 and 4, Fujii et al teaches that at least one of the noise introducing zonal displacement feature is provided within at least one of the optical zones and at last one of the noise-introducing zonal displacement rippled features is provided within each of the plurality of the optical zones, (please see Figures 1 and 3).
amended claim 8, each of the rippled has a wavelength, (i.e. determined by the radius of the ripple), and the wavelength of each of the ripple varies passing along the length of the or the respective zone in the length direction since the ripple has different radius.  
With regard to claim 9, Fujii et al in light of Hatakoshi et al teaches that at least one or more zones comprises within the respective zone one or more noise-introducing zonal displacement features and the orientation or directional axis of the respective zone varies along its length, (please see Figure 7B).
With regard to claim 10, at least one or more zones comprises within the respective zone one or more noise introducing zonal displacement rippled features and the configurations, (reads as the physical shape) of the edges or boundaries of the respective zone are the same or different or opposite or complementary to each other.
With regard to claims 11 and 12, at least one zone comprises within the respective zone one re more noise-introducing zonal displacement rippled features and a displacement function that defines the configuration (reads as the physical shape of the boundaries) relative to the respective undisplaced zone of either or both edges or boundaries of the respective zones varying along substantially at least a portion of the length of the respective zone. With regard to claim 
With regard to claims 13 and 14, Fujii et al teaches that the at least one or more zones comprises one or more noise-introducing zonal displacement rippled features and a displacement function defining a properties such as the relief height and depth that are varied binarily.
With regard to claim 18, Fujii et al in light of Hatakoshi et al teaches that the optical element comprises a Fresnel lens.  
With regard to claim 23, the method of forming the optical element with zonal structure may either implicitly or obviously include the steps of optical element specification and designing process including constructing the optical element with original non-displaced zones and providing zone displacement modulation and forming the optical element for the benefit of forming the optical device.

Claim 1, 3-5, 7-14, 18, 21, 23, 28, 30, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent issued to Daschner et al (PN. 6,330,118) in light of the patent issued to Patel (PN. 5,069,813).
Claims 1, 21, 28, 30, and 32 have been amended to necessitate the new grounds of rejections.  
Daschner et al teaches dual focus lens serves as the optical element having a zonal structure comprising a plurality of diffractive and refractive optical zones, each said optical zone extending longitudinally in a length direction (defined as the concentric circle for each optical zone), and having edges or boundaries defining therebetween a width thereof, wherein at last one 
This reference has met all the limitations of the claims.  
With regard to the amended phrase “and wherein the or the respective said noise introducing zonal displacement rippled feature acts as chromatic homogenizing noise-introducing zonal displacement rippled feature”, recited in claims 1 and 21 and the amended phrase “the said ripples constituting the or the respective said noise-introducing zonal displacement rippled feature act as a chromatic homogenizing noise-introducing zonal displacement rippled features” recited in claims 28, 30 and 32,  the “independently formed edges or boundaries rippled” implicitly would constitute the claimed “chromatic homogenizing noise-introducing zonal displacement rippled features”.   
Furthermore, one skilled in the art would have known, as evidence by the disclosure of Patel (Figure 8, column 7, lines 9-28), that the radius of the respective zone (m) is proportional to wavelength (i.e. rm = (m**f)1/2, with rm being the radius of m-th zone,   being wavelength and f being the focal length).  This means for the mth ring-zone, the noise-introducing zonal displacement features that have a variation in radius, (please see Figure 4) would allow a broader range of wavelengths be modulated by the zone, (as comparing to a single wavelength corresponding to single radius for an optical zone with no radius variation).  In fact, by varying homogenizing function.  
With regard to claim 21, the method for forming the optical element with the zonal structure is implicitly included in the disclosure.
With regard to claim 28, the preamble phrase “a method of homogenizing light passing thorough and/or reflected from an optical element having the zonal structure”, only states the purpose and intended use of the invention that is not regarded as the limitations to the claim., (please see MPEP 2111.02). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Madham, 2 USPQ2d 1647 (1987). Light certainly is passing through the optical element as shown in Figure 7A.
With regard to claim 30, the preamble phrase “a method of suppressing or reducing chromatic aberration in the passage of non-monochromatic light through and/or reflected from an optical element having a zonal structure”, only states the purpose and intended use of the invention that is not regarded as the limitations to the claim., (please see MPEP 211E02). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Madham, 2 USPQ2d 1647 (1987). Non-monochromatic light certainly passes through and/or reflected the optical element as shown in Figure 7A.

With regard to claims 3 and 4, Daschner et al teaches that at least one of the noise introducing zonal displacement rippled feature is provided within at least one of the optical zones and at last one of the noise-introducing zonal displacement features is provided within each of the plurality of the optical zones, (please see Figures 4, 4A and 6).
With regard to claims 5, 7 and 8, Daschner et al teaches that the one or more noise-introducing zonal displacement rippled features constituted by the respective zone having one or more edges or boundaries which is/are rippled in shape and the respective zone is rippled in the general plane of the optical element, (please see Figures 4, 4A and 6). With regard to claim 7, the ripples are positioned randomly, quasi-randomly or deterministically along the length direction of the respective zone. With regard to amended claim 8, each of the said ripples has a wavelength (with respect to the radius of the ripple), and the wavelength of each of the ripples varies passing along the length of the or the respective zone in the length direction thereof since the radius of the ripple varies along the length direction.  
With regard to claim 9, Daschner et al teaches that at least one or more zones comprises within the respective zone one or more noise-introducing zonal displacement rippled features and 
With regard to claim 10, at least one or more zones comprises within the respective zone one or more noise introducing zonal displacement rippled features and the configurations, (reads as the physical shape) of the edges or boundaries of the respective zone are the same or different or opposite or complementary to each other.
With regard to claims 11 and 12, at least one zone comprises within the respective zone one re more noise-introducing zonal displacement rippled features and a displacement function that defines the configuration (reads as the physical shape of the boundaries) relative to the respective undisplaced zone of either or both edges or boundaries of the respective zones varying along substantially at least a portion of the length of the respective zone. With regard to claim 11, as depicted in Figures 4, 4A,5C, 6 8A), the configuration is also constant along at least a portion of the length of the respective zone.
With regard to claims 13 and 14, Daschner et al teaches that the at least one or more zones comprises one or more noise-introducing zonal displacement rippled features and a displacement function defining a properties such as the relief height and depth that are varied binarily, (please see Figures 6 and 8B).
With regard to claim 18, Daschner et al teaches that the dual focus lens comprises a diffractive Fresnel lens, (please see column 2, lines 63-65).
With regard to claim 23, the method of forming the optical element with zonal structure may either implicitly or obviously include the steps of optical element specification and designing process including constructing the optical element with original non-displaced .

Claim 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al and Hatakoshi et al as applied to claim 1 above and further in view of the patent issued to Hill et al (PN. 8,488,242).
The diffractive grating lens having a zonal structure taught by Fujii et al Hatakoshi et al as described for claim 1 above has met all the limitations of the claims.
With regard to claims 19 and 20, Fujii et al in combination with Hatakoshi et al does not teach explicitly to include at least on auxiliary element and to have one or more cover layer.  Hill et al in the same field endeavor teaches an optically variable device having a zonal structure wherein the device comprises at least one auxiliary element (216, Figure 4B) as a carrier and a cover layer (222). It would then have been obvious to one skilled in the art to apply the teachings of Hill et al to make the diffractive Fresnel lens of Fujii et al with carrier layer and cover layer for the benefit of making the diffractive grating lens can be utilized in an optically variable device.

Claim 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daschner et al  and Patel as applied to claim 1 above and further in view of the patent issued to Hill et al (PN. 8,488,242).
The diffractive grating lens having a zonal structure taught by Daschner et al in combination with the teachings of Patel as described for claim 1 above has met all the limitations of the claims.
Hill et al in the same field endeavor teaches an optically variable device having a zonal structure wherein the device comprises at least one auxiliary element (216, Figure 4B) as a carrier and a cover layer (222). It would then have been obvious to one skilled in the art to apply the teachings of Hill et al to make the dual focus diffractive lens of Daschner et al with carrier layer and cover layer for the benefit of making the diffractive grating lens can be utilized in an optically variable device.

Response to Arguments
Applicant's arguments filed March 26, 2021 have been fully considered but they are not persuasive. The newly amended claims have been fully considered and they are rejected for the reasons stated above.
In response to applicant’s arguments, he cited references teaches that the boundaries or the edges of the respective zones has rippled shape.  The ripples have amplitude with respect to the central line of the zone boundary (or the concentric circle of the respective zone), that is varying with respect to the central line.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872